MEMORANDUM **
Humberto Martinez-Valdez appeals his 21-month sentence imposed following the revocation of his supervised release. We dismiss this appeal as moot because Martinez-Valdez has completed serving his entire sentence, and thus lacks standing to raise any challenge to it. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.